           Case 1:18-cr-00601-PGG Document 278 Filed 03/30/20 Page 1 of 2



                         LAW OFFICE
                              FFICES OF JAMES R. DEVITA, PLLC
                                       881 MAIN STREET, SUITE 504
                                   WHITE PLAINS, NEW YORK 10601-1719
                                               (914) 328-5000
                                            FAX (914) 946-5906
                                    E-Mail:
                                    E-Ma    jdevita@jamesrdevitalaw.com
                                                                                            —
                                                                                  NEW YORK CITY OFFICE:
                                                                                  217 BROADWAY, SUITE 707
                                                                                  NEW YORK, NY 10007
                                                                                  (212) 619-3730




                                                 March 30, 2020

March 31, 2020
  VIA ECF
  Honorable Paul B. Gardephe
  United States District Judge for the Southern District of New York
  United States Courthouse
  40 Centre St.
  New York, New York 10007

         Re: United States v. Gonzalez, et al., 18 Cr. 601 (PGG)

  Dear Judge Broderick:

           I writing to request an adjournment of the deadline for filing pretrial motions on behalf of
  my client in the above referenced case, Jean-Claud Okongo Landji, and his co-defendant Jibril
  Adamu, from March 31, 2020 to May 1, 2020. Thomas Dunn, Esq., counsel to Mr. Adamu, joins
  in this request.

          As Your Honor will recall, Mr. Landji and Mr. Adamu are the two defendants who first
  appeared before Your Honor in connection with this case on October 30, 2019, after having been
  extradited from Croatia on October 17, 2017. Our pretrial motions are currently due tomorrow,
  March 31, 2020. As a result of the combination of the complete lockdown of MCC for over ten
  days beginning in late February related to the search for a weapon, and the current coronavirus
  quarantine, we have had extremely limited contact with our clients, solely over the telephone for
  a few short calls. In addition, the various measures taken by the Bureau of Prisons have deprived
  our clients of meaningful access to the discovery materials. Finally, the restrictions upon travel
  and access to our offices has made the preparation of motions logistically extremely difficult. I
  therefore respectfully request that the deadline for motions on behalf of Messrs. Landji and
  Adamu be extended to May 1, 2020.
        Case 1:18-cr-00601-PGG Document 278 Filed 03/30/20 Page 2 of 2
Hon. Paul G. Gardephe                        -2-                                March 30, 2020


       I have discussed this request with Assistant United States Attorney Hellman, and he has
no objection.


                                            Respectfully submitted,

                                            s/ James R. DeVita
                                            James R. DeVita


cc:    Assistant United States Attorney Matthew Hellman (by ECF)
       Assistant United States Attorney Eleanor Tarlow (by ECF)
